Name: Commission Regulation (EC) No 123/97 of 23 January 1997 supplementing the Annex to Commission Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Regulation (EEC) No 2081/92 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: consumption;  agricultural activity;  agricultural structures and production;  foodstuff;  marketing
 Date Published: nan

 Avis juridique important|31997R0123Commission Regulation (EC) No 123/97 of 23 January 1997 supplementing the Annex to Commission Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Regulation (EEC) No 2081/92 (Text with EEA relevance) Official Journal L 022 , 24/01/1997 P. 0019 - 0020COMMISSION REGULATION (EC) No 123/97 of 23 January 1997 supplementing the Annex to Commission Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Regulation (EEC) No 2081/92 (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 17 (2) thereof,Whereas additional information was requested concerning certain designations notified by the Member States under Article 17 of Council Regulation (EEC) No 2081/92 in order to make sure that they complied with Articles 2 and 4 of that Regulation; whereas this additional information shows that the designations comply with the said Articles; whereas they should therefore be registered and added to the Annex to Commission Regulation (EC) No 1107/96 (2), as amended by Regulation (EC) No 1263/96 (3);Whereas, following the accession of three new Member States, the six-month period provided for in Article 17 of Council Regulation (EEC) No 2081/92 is to begin on the date of their accession; whereas some of the designations notified by those Member States comply with Articles 2 and 4 of that Regulation and should therefore be registered;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Regulatory Committee on Geographical Indications and Designations of Origin,HAS ADOPTED THIS REGULATION:Article 1 The designations in the Annex to this Regulation are hereby added to the Annex to Regulation (EC) No 1107/96.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 January 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 208, 24. 7. 1992, p. 1.(2) OJ No L 148, 21. 6. 1996, p. 1.(3) OJ No L 163, 2. 7. 1996, p. 19.ANNEX A. PRODUCTS INTENDED FOR HUMAN CONSUMPTION LISTED IN ANNEX II TO THE TREATY Meat-based productsGERMANY- Ammerlaender Dielenrauchschinken/Ammerlaender Katenschinken (PGI)- Ammerlaender Schinken/Ammerlaender Knochenschinken (PGI)- Schwarzwaelder Schinken (PGI)CheesesGERMANY- Allgaeuer Bergkaese (PDO)- Allgaeuer Emmentaler (PDO) (1)- Altenburger Ziegenkaese (PDO)AUSTRIA- Gailtaler Almkaese (PDO)Olive oilsITALY- Riviera Ligure (PDO)Fruit, vegetables and cerealsGREECE- CherriesÃ aaÃ ±UEÃ ³Ã ©Ã ¡ Ã ´Ã ±Ã ¡Ã £Ã ¡Ã ­UE Ã Ã ¯aeÃ ¯Ã ·Ã ¹Ã ±ssÃ ¯Ã µ (Kerasia Tragana Rodochoriou) (PDO)- Table olivesÃ Ã ¯Ã ­Ã ³aaÃ ±Ã ¢Ã ¯Ã «Ã ©UE Ã Ã §Ã «ssÃ ¯Ã µ Ã ueÃ «Ã ¯Ã µ (Konservolia Piliou Volou) (PDO) (2)FINLAND- PotatoLapin Puikula (PDO)Fresh fish, molluscs and crustaceans and products derived therefromUNITED KINGDOM- Whitstable oysters (PGI)B. FOODSTUFFS LISTED IN ANNEX I TO REGULATION (EEC) No 2081/92 Bread, pastry, cakes, confectionery, biscuits and other baker's waresGERMANY- Aachener Printen (PGI)Natural gums and resinsGREECE- Ã Ã ³ssÃ ªÃ «Ã ¡ Ã ssÃ ¯Ã µ (Tsikla Chiou) (PDO)- Ã Ã ¡Ã ³Ã ´ssÃ ·Ã ¡ Ã ssÃ ¯Ã µ (Masticha Chiou) (PDO)C. AGRICULTURAL PRODUCTS LISTED IN ANNEX II TO REGULATION (EEC) No 2081/92 Essential oilsGREECE- Mastic oilÃ Ã ¡Ã ³Ã ´Ã ©Ã ·Ã Ã «Ã ¡Ã ©Ã ¯ Ã ssÃ ¯Ã µ (Mastichelaio Chiou) (PDO)(1) Protection of the name 'Emmentaler` is not sought.(2) Protection of the name 'Ã Ã §Ã «ssÃ ¯Ã µ` (piliou) is not sought.